1

2

3

4

5

6

7

8

9                                         UNITED STATES DISTRICT COURT

10                              FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12       CYMEYON HILL,                                           No. 2:18-cv-0451 KJM CKD P
13                           Plaintiff,
14             v.                                                ORDER SETTING
15       PORTER, et al.,                                         SETTLEMENT CONFERENCE
16                           Defendants.
17

18            Plaintiff is a state prisoner proceeding pro se with an action brought under 42 U.S.C.

19   §1983. The court has determined that this case will benefit from a settlement conference.

20   Therefore, this case will be referred to Magistrate Judge Kendall J. Newman to conduct a

21   settlement conference at the California State Prison, Sacramento (SAC), 100 Prison Road,

22   Represa, CA 95671 on January 15, 2019, at 9:00 a.m.

23            In accordance with the above, IT IS HEREBY ORDERED that:

24            1. This case is set for a settlement conference before Magistrate Judge Kendall J.

25                  Newman on January 15, 2019 at 9:00 a.m. at SAC.

26            2. A representative with full and unlimited authority to negotiate and enter into a binding

27                  settlement on the defendants’ behalf shall attend in person.1

28   1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
     order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
                                                                1
1

2             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

3                 The failure of any counsel, party or authorized person subject to this order to appear in

4                 person may result in the imposition of sanctions. In addition, the conference will not

5                 proceed and will be reset to another date.

6             4. The parties are directed to exchange non-confidential settlement statements seven days

7                 prior to the settlement conference. These statements shall simultaneously be delivered

8                 to the court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff

9                 shall mail his non-confidential settlement statement Attn: Magistrate Judge Kendall J.

10                Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814 so that it

11                arrives at least seven (7) days prior to the settlement conference. The envelope shall

12                be marked “SETTLEMENT STATEMENT.” The date and time of the settlement

13                conference shall be prominently indicated on the settlement statement. If a party

14                desires to share additional confidential information with the court, they may do so

15                pursuant to the provisions of Local Rule 270(d) and (e).

16            5. The deadline established in the court’s June 11, 2018 scheduling order for the filing of

17                pretrial motions is vacated and will be re-established, if necessary, following the

18                settlement conference.

19   /////
20   /////

21   /////

22   /////

23
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
1

2            6. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

3                   at SAC via facsimile at (916) 294-3072.

4    Dated: November 1, 2018
                                                       _____________________________________
5
                                                       CAROLYN K. DELANEY
6                                                      UNITED STATES MAGISTRATE JUDGE

7

8

9    1
     hill0451.med
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                         3
